                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


PAUL ALLEN ADAMS,

             Plaintiff,

      v.                                            Case No. 17-CV-699

RANDALL R. HEPP, et al.,

             Defendants.


                                      ORDER


      The court held a telephonic hearing on April 30, 2019, to address issues raised

in plaintiff Paul Adams’s motion to compel. After considering the parties’ arguments,

the court orders as follows:

      The court GRANTS in part Adams’s motion to compel (ECF No. 79). The

defendants will produce correspondence responsive to Adams’s discovery requests by

May 7, 2019. The defendants will also produce by May 7, 2019, any relevant

documents maintained in defendant Regina Henrich’s file that have not already been

produced.

      The court GRANTS the defendants’ oral motion to extend the dispositive

motion deadline. The parties must file dispositive motions by May 24, 2019. Under

Civil L.R. 56(b)(2), materials in response to a summary judgment motion must be

filed within thirty days of service of the summary judgment motion. A moving party
may reply in support of their motion within fourteen days of service of the opposing

party’s materials.

              As a reminder, if the defendants file a summary judgment motion, Adams must

respond to each of their proposed findings of fact by agreeing with the proposed fact

or explaining why he disagrees with it. If he does not indicate one way or the other,

the court will assume that he agrees with the proposed fact. He must also support

any disagreement with a proposed fact with evidence. He can do that by relying on

documents or by telling the court his version of what happened in an affidavit or an

unsworn declaration under 28 U.S.C. § 1746.1 An unsworn declaration is a way for a

party to tell his side of the story while declaring to the court that everything in the

declaration is true and correct. Adams must also respond to the legal arguments in

the defendants’ brief.

              Finally, the court GRANTS the defendants’ oral motion to file up to 175

proposed findings of fact.

              Dated in Milwaukee, Wisconsin this 30th day of April, 2019.




                                                                    WILLIAM E. DUFFIN
                                                                    U.S. Magistrate Judge




                                                            
1
  At the bottom of his declaration he should state: “I declare under penalty of perjury
that the foregoing is true and correct. Executed on [date]. [Signature].” 28 U.S.C. §
1746(2).    
                                                               2 
 
 
